Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 1 of 46 PageID #: 155




John J. Janiec
Law Office of John J. Janiec
261 Madison Avenue, Fl 12
New York, New York 10016
Tel: (212) 629-0027
Fax: (646) 589-0499
E-mail: jjaniec@jjjlawoffice.com

Attorney for Plaintiff


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------
XIAMEN ITG GROUP CORP., LTD.,                          :   Civil Action No.: 19-cv-6524 (DLI)(SLT)

                           Plaintiff,                  :

                  -against-                            :

PEACE BIRD TRADING CORP.,                             : ANSWER TO COUNTERCLAIMS
                                                         AND TO CLAIMS OF COUNTERCLAIM
                           Defendant, and             : PLAINTIFFS; AND COUNTERCLAIMS
                                                         AGAINST COUNTERCLAIM PLAINTIFFS.
XING LIN (USA) INTERNATIONAL                           :
CORP., and CRYSTAL VOGUE INC.,
                                                       :
             Counterclaim Plaintiffs,
                                                       :
-------------------------------------------------------
         Plaintiff, Xiamen ITG Group Corp., Ltd. (“ITG”), by and through its attorney, the Law

Office of John J. Janiec, in answer to the counterclaim of defendant Peace Bird Trading Corp.

(“Peace Bird”), and the claims of counterclaim plaintiffs, Xing Lin (USA) International Corp.

(“Xing Lin”) and Crystal Vogue, Inc. (“Crystal Vogue”), responds as follows:



1. Admits that defendant Peace Bird, and counterclaim plaintiffs Xing Lin and Crystal Vogue,

    have made claims for damages in the amount of $50,000,000 purportedly sustained by each of
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 2 of 46 PageID #: 156




   them, and denies each and every allegation contained in paragraph 1 of the general allegations

   made by defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue,

   to the extent that it is alleged damages suffered by them, if any, were in any way caused by, or

   the result of, the conduct of plaintiff ITG.



2. Admits that plaintiff ITG is a corporation organized and existing under the laws of the People’s

   Republic of China but, denies that its registered address is as alleged in paragraph 2 of the

   general allegations made by defendant Peace Bird and the counterclaim plaintiffs, Xing Lin

   and Crystal Vogue.



3. Admits the allegations contained in paragraph 3 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



4. Admits the allegations contained in paragraph 4 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



5. Denies knowledge or information sufficient to form a belief as to the truth of the allegations

   made in paragraph 5 of the general allegations made by defendant Peace Bird and the

   counterclaim plaintiffs, Xing Lin and Crystal Vogue.



6. With respect to the allegations made in paragraph 6 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, plaintiff

   admits that the Court has jurisdiction over the parties and that the counterclaims asserted herein



                                                  2
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 3 of 46 PageID #: 157




   by defendant Peace Bird pursuant to Fed. R. Civ. P. 13(a) are compulsory in nature; admits

   that the claims asserted herein by counterclaim plaintiffs Xing Lin and Crystal Vogue are

   permissive pursuant to Fed. R. Civ. P. 13(b) over which the Court has jurisdiction, but only to

   the extent that the counterclaims asserted are not subject to arbitration pursuant to written

   agreements between plaintiff and counterclaim plaintiffs, Xing Lin and/or Crystal Vogue.



7. Denies knowledge or information sufficient to form a belief with respect to the citizenship and

   jurisdiction of this court over counterclaim plaintiff Crystal Vogue, and admits the balance of

   the allegations made in paragraph 7 of the general allegations made by defendant Peace Bird

   and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



8. Admits the allegations contained in paragraph 8 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



9. Denies knowledge or information sufficient to form a belief as to the truth of the allegations

   made in paragraph 9 of the general allegations made by defendant Peace Bird and the

   counterclaim plaintiffs, Xing Lin and Crystal Vogue.



10. Denies knowledge or information sufficient to form a belief as to the truth of the allegations

   made in paragraph 10 of the general allegations made by defendant Peace Bird and the

   counterclaim plaintiffs, Xing Lin and Crystal Vogue.




                                                3
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 4 of 46 PageID #: 158




11. Denies knowledge or information sufficient to form a belief as to the truth of the allegations

   made in paragraph 11 of the general allegations made by defendant Peace Bird and the

   counterclaim plaintiffs, Xing Lin and Crystal Vogue.



12. Denies knowledge or information sufficient to form a belief as to the truth of the allegations

   made in paragraph 12 of the general allegations made by defendant Peace Bird and the

   counterclaim plaintiffs, Xing Lin and Crystal Vogue.



13. Denies the allegations contained in paragraph 13 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



14. Denies the allegations contained in paragraph 14 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



15. Denies the allegations contained in paragraph 15 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



16. Admits the allegations contained in paragraph 16 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue to the extent that in

   certain instances plaintiff ITG agreed to ship the materials ordered on an “LDP” basis, provided

   that defendant and counterclaim plaintiffs would reimburse plaintiff ITG for the expenses

   advanced by it within a stated period of time and at an agreed upon rate of interest of 4%, to




                                                4
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 5 of 46 PageID #: 159




   the extent the allegations contained in paragraph 16 imply any greater duty on the part of

   plaintiff ITG, those allegations are denied.



17. Denies the allegations contained in paragraph 17 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue to the extent that it

   alleges that plaintiff agreed to undertake any greater obligations than what was required under

   the parties’ LDP shipping arrangement, which was subject to the agreement by defendant and

   counterclaim plaintiffs that they would reimburse plaintiff ITG for the LDP expenses that were

   advanced by it within a stated period of time and at an agreed upon rate of interest of 4%.



18. Denies each and every allegation contained in paragraph 18 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



19. Denies the allegations contained in paragraph 19 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, except admits that at

   the request of defendant Peace Bird, and the counterclaim plaintiffs, Xing Lin and Crystal

   Vogue, plaintiff ITG agreed to advance the cost of customs’ fees, duties, and taxes in exchange

   for the agreement by defendant Peace Bird, and the counterclaim plaintiffs, Xing Lin and

   Crystal Vogue, to reimburse ITG for the full amount of the customs’ fees, duties, and taxes

   advanced by ITG, together with interest at the rate of four (4%) percent from the date each

   such payment was advanced by ITG on their behalf.




                                                  5
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 6 of 46 PageID #: 160




20. Denies each and every allegation contained in paragraph 20 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



21. Denies each and every allegation contained in paragraph 21 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



22. Denies each and every allegation contained in paragraph 22 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



23. Denies each and every allegation contained in paragraph 23 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



24. Denies the allegations contained in paragraph 24 of the general allegations made by defendant

   Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



25. Denies each and every allegation contained in paragraph 25 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



26. Denies knowledge or information sufficient to form a belief as to what “common practices in

   the industry and/or the common practices in the industry” are referred to in paragraph 26 of

   the general allegations made by defendant Peace Bird and the counterclaim plaintiffs, Xing

   Lin and Crystal Vogue, and denies the remaining allegations that are contained in paragraph

   26.



                                               6
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 7 of 46 PageID #: 161




27. Denies knowledge or information sufficient to form a belief as to the truth of the allegations

   made in paragraph 27 of general allegations made by defendant Peace Bird and the

   counterclaim plaintiffs, Xing Lin and Crystal Vogue.



28. Denies each and every allegation contained in paragraph 28 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



29. Denies that any “actions and/or inactions” on the part of plaintiff ITG purportedly resulted in

   any adverse action being taken by customs’ officials, and denies knowledge or information

   sufficient to form a belief with respect to the remaining allegations contained in paragraph 29

   of the general allegations made by defendant Peace Bird and the counterclaim plaintiffs, Xing

   Lin and Crystal Vogue.



30. Denies each and every allegation contained in paragraph 30 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.



31. Denies that the consequences alleged in paragraph 31 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.




                                                7
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 8 of 46 PageID #: 162




32. Denies that the consequences alleged in paragraph 32 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



33. Denies that the consequences alleged in paragraph 33 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



34. Denies that the consequences alleged in paragraph 34 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



35. Denies that the consequences alleged in paragraph 35 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



                                               8
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 9 of 46 PageID #: 163




36. Denies that the consequences alleged in paragraph 36 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



37. Denies that the consequences alleged in paragraph 37 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



38. Denies that the consequences alleged in paragraph 38 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies

   knowledge or information sufficient to form a belief with respect to the balance of the

   allegations contained in this paragraph.



39. Denies that the consequences alleged in paragraph 39 of the general allegations made by

   defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, were, in

   any way, the result of any “actions and/or inactions” on the part of plaintiff ITG, and denies




                                               9
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 10 of 46 PageID #: 164




    knowledge or information sufficient to form a belief with respect to the balance of the

    allegations contained in this paragraph.



 40. Denies each and every allegation contained in paragraph 40 of the general allegations made by

    defendant Peace Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue.


                                       FIRST COUNT
        (Breach of Contract/Breach of Implied Covenant of Good Faith & Fair Dealing)
                                      (ITG and Peace Bird)

 41. Plaintiff, ITG, repeats and realleges each and every one of its responses to the allegations

    contained in paragraphs 1 through 40, inclusive, of the general allegations made by defendant

    Peace Bird with the same force and effect as if the same were set forth fully at length herein.



 42. Admits the allegations contained in paragraph 42 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.



 43. Admits the allegations contained in paragraph 43 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG, to the extent that some of the written agreements between plaintiff

    ITG and defendant Peace Bird contained LDP shipping terms, pursuant to which ITG agreed

    to advance the cost of customs’ fees, duties, and taxes on behalf of defendant Peace Bird, in

    exchange for the agreement by defendant Peace Bird to reimburse ITG for the full amount of

    the customs’ fees, duties, and taxes advanced by ITG, together with interest at the rate of 4%

    from the date each such payment was advanced by ITG on behalf of defendant Peace Bird.




                                                10
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 11 of 46 PageID #: 165




 44. Admits the allegations contained in paragraph 44 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG, to the extent that defendant Peace Bird requested ITG to advance

    the costs of the customs’ fees, duties, and taxes that would be due on the items purchased by

    Peace Bird from ITG, in exchange for Peace Bird’s agreement to reimburse the amounts

    advanced by ITG together with interest at the rate of 4% from the date each such payment was

    advanced by ITG on behalf of defendant Peace Bird and denies knowledge or information

    sufficient to form a belief as to the balance of the allegations contained in paragraph 44.



 45. Denies the allegations contained in paragraph 45 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG, except that plaintiff ITG agreed to advance the cost of customs’

    fees, duties, and taxes on certain LDP shipments in exchange for the agreement by defendant

    Peace Bird to reimburse ITG for the full amount of the customs’ fees, duties, and taxes

    advanced by ITG, together with interest at the rate of four (4%) percent from the date each

    such payment was advanced by ITG on behalf of Peace Bird.



 46. Admits the allegations contained in paragraph 46 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG to the extent that ITG was aware that the commodities which were

    sold by ITG to Peace Bird were to be resold by Peace Bird, and that, after payment by Peace

    Bird to ITG of the agreed upon cost of the commodities sold, and the reimbursement by Peace

    Bird to ITG of the costs advanced by it on behalf of Peace Bird, a profit would presumably

    result to defendant Peace Bird.




                                                 11
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 12 of 46 PageID #: 166




 47. Denies the allegations contained in paragraph 47 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.



 48. Denies the allegations contained in paragraph 48 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.



 49. Denies the allegations contained in paragraph 49 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.



 50. Denies the allegations contained in paragraph 50 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.



 51. Denies the allegations contained in paragraph 51 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.



 52. Denies the allegations contained in paragraph 52 of the counterclaim made by defendant Peace

    Bird against plaintiff ITG.


                                     SECOND COUNT
        (Breach of Contract/Breach of Implied Covenant of Good Faith & Fair Dealing)
                                       (ITG and Xing Lin)


 53. Plaintiff, ITG, repeats and realleges each and every one of its responses to the allegations

    contained in paragraphs 1 through 52, inclusive, of the allegations made by counterclaim




                                               12
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 13 of 46 PageID #: 167




    plaintiff, Xing Lin, with the same force and effect as if the same were set forth fully at length

    herein.



 54. Admits the allegations contained in paragraph 54 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.



 55. Admits the allegations contained in paragraph 55 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG, to the extent that some of the contracts between plaintiff ITG

    and counterclaim plaintiff Xing Lin contained LDP shipping terms, pursuant to which ITG

    agreed to advance the cost of customs’ fees, duties, and taxes on behalf of counterclaim

    plaintiff Xing Lin in exchange for the agreement by Xing Lin to reimburse ITG for the full

    amount of the customs’ fees, duties, and taxes advanced by ITG, together with interest at the

    rate of 4% from the date each such payment was advanced by ITG on behalf of Xing Lin.



 56. Admits the allegations contained in paragraph 56 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG, to the extent that counterclaim plaintiff Xing Lin requested ITG

    to advance the costs of the customs’ fees, duties, and taxes that would be due on the items

    purchased by Xing Lin from ITG, in exchange for counterclaim plaintiff Xing Lin’s agreement

    to reimburse the amounts advanced by ITG together with interest at the rate of 4% from the

    date each such payment was advanced by ITG on behalf of Xing Lin and, denies knowledge

    or information sufficient to form a belief as to the balance of the allegations contained in

    paragraph 56.




                                                 13
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 14 of 46 PageID #: 168




 57. Denies the allegations contained in paragraph 57 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG, except that plaintiff ITG agreed to advance the cost of customs’

    fees, duties, and taxes in exchange for the agreement by counterclaim plaintiff Xing Lin to

    reimburse ITG for the full amount of the customs’ fees, duties, and taxes advanced by ITG,

    together with interest at the rate of four (4%) percent from the date each such payment was

    advanced by ITG on behalf of Xing Lin.



 58. Admits the allegations contained in paragraph 58 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG to the extent that ITG was aware that the commodities which

    were sold by ITG to Xing Lin were to be resold by Xing Lin, and that, after payment by Xing

    Lin to ITG of the agreed upon cost of the commodities sold, and the reimbursement by Xing

    Lin to ITG for the costs advanced by it on behalf of Xing Lin, a profit would presumably result

    to Xing Lin.



 59. Denies the allegations contained in paragraph 59 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.



 60. Denies the allegations contained in paragraph 60 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.



 61. Denies the allegations contained in paragraph 61 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.




                                                14
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 15 of 46 PageID #: 169




 62. Denies the allegations contained in paragraph 62 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.



 63. Denies the allegations contained in paragraph 63 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.



 64. Denies the allegations contained in paragraph 64 of the claim made by counterclaim plaintiff

    Xing Lin against plaintiff ITG.


                                       THIRD COUNT
        (Breach of Contract/Breach of Implied Covenant of Good Faith & Fair Dealing)
                                    (ITG and Crystal Vogue)

 65. Plaintiff, ITG, repeats and realleges each and every one of its responses to the allegations

    contained in paragraphs 1 through 64, inclusive, of the allegations made by counterclaim

    plaintiff, Crystal Vogue, with the same force and effect as if the same were set forth fully at

    length herein.



 66. Admits the allegations contained in paragraph 66 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.



 67. Admits the allegations contained in paragraph 67 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG, to the extent that some of the contracts between plaintiff

    ITG and counterclaim plaintiff Crystal Vogue contained LDP shipping terms, pursuant to

    which ITG agreed to advance the cost of customs’ fees, duties, and taxes on behalf of

    counterclaim plaintiff Crystal Vogue in exchange for the agreement by Crystal Vogue to

                                                15
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 16 of 46 PageID #: 170




    reimburse ITG for the full amount of the customs’ fees, duties, and taxes advanced by ITG,

    together with interest at the rate of 4% from the date each such payment was advanced by ITG

    on behalf of Crystal Vogue.



 68. Admits the allegations contained in paragraph 68 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG, to the extent that counterclaim plaintiff Crystal Vogue

    requested ITG to advance the costs of the customs’ fees, duties, and taxes that would be due

    on the items purchased by Crystal Vogue from ITG, in exchange for counterclaim plaintiff

    Crystal Vogue’s agreement to reimburse the amounts advanced by ITG together with interest

    at the rate of 4% from the date each such payment was advanced by ITG on behalf of Crystal

    Vogue and, denies knowledge or information sufficient to form a belief as to the balance of

    the allegations contained in paragraph 68.



 69. Denies the allegations contained in paragraph 69 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG, except that plaintiff ITG agreed to advance the cost of

    customs’ fees, duties, and taxes in exchange for the agreement by counterclaim plaintiff Crystal

    Vogue to reimburse ITG for the full amount of the customs’ fees, duties, and taxes advanced

    by ITG, together with interest at the rate of four (4%) percent from the date each such payment

    was advanced by ITG on behalf of Crystal Vogue.



 70. Admits the allegations contained in paragraph 70 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG to the extent that ITG was aware that the commodities

    which were sold by ITG to Crystal Vogue were to be resold by Crystal Vogue, and that, after



                                                 16
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 17 of 46 PageID #: 171




    payment by Crystal Vogue to ITG of the agreed upon cost of the commodities sold, and the

    reimbursement by Crystal Vogue to ITG for the costs advanced by it on behalf of Crystal

    Vogue, a profit would presumably result to Crystal Vogue.



 71. Denies the allegations contained in paragraph 71 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.



 72. Denies the allegations contained in paragraph 72 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.



 73. Denies the allegations contained in paragraph 73 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.



 74. Denies the allegations contained in paragraph 74 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.



 75. Denies the allegations contained in paragraph 75 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.



 76. Denies the allegations contained in paragraph 76 of the claim made by counterclaim plaintiff

    Crystal Vogue against plaintiff ITG.




                                               17
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 18 of 46 PageID #: 172




                                               FOURTH COUNT
                                             (Promissory Estoppel)

 77. Plaintiff, ITG, repeats and realleges each and every one of its responses to the allegations

    contained in paragraphs 1 through 76, inclusive, of the allegations made by defendant Peace

    Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, with the same force and

    effect as if the same were set forth fully at length herein.



 78. Plaintiff, ITG, admits that the terms and conditions of each transaction that was entered into

    between it and defendant Peace Bird, and counterclaim plaintiffs, Xing Lin and Crystal Vogue,

    are contained in the written agreements that were entered into by and between the respective

    parties; and, to the extent that the allegations contained in paragraph 78 of the counterclaim of

    defendant Peace Bird and claims of counterclaim plaintiffs Xing Lin and Crystal Vogue,

    purport to claim the existence of obligations that are not contained in those written agreements,

    those allegations are denied.



 79. Admits the allegations contained in paragraph 79 of the counterclaim of defendant Peace Bird

    and the claims of counterclaim plaintiffs Xing Lin and Crystal Vogue, to the extent that, in

    entering into the written sales agreements with defendant Peace Bird, and the counterclaim

    plaintiffs Xing Lin and Crystal Vogue, plaintiff ITG relied upon the representations of Peace

    Bird, Xing Lin and Crystal Vogue to the effect that they would each separately honor their

    payment obligations under the sales agreements, and likewise, expected that its promise to ship

    the ordered fabrics and textiles in accordance with ITG’s agreements with Peace Bird, Xing

    Lin, and Crystal Vogue would be relied upon by Peace Bird, Xing Lin and Crystal Vogue.




                                                  18
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 19 of 46 PageID #: 173




 80. Admits the allegations contained in paragraph 80 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue to the extent that

    ITG agreed to advance the costs of the customs’ fees, duties, and taxes that would be due on

    the items purchased by defendant Peace Bird and counterclaim plaintiffs Xing Lin and Crystal

    Vogue from ITG, in exchange for their agreement to reimburse the amounts advanced by ITG

    together with interest at the rate of 4% from the date each such payment was advanced by ITG

    on behalf of defendant Peace Bird and the claims made by counterclaim plaintiffs Xing Lin

    and Crystal Vogue..



 81. Admits the allegations contained in paragraph 81 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue, to the extent that

    plaintiff ITG relied upon the separate promises of Peace Bird, Xing Lin and Crystal Vogue that

    they would each make payment to ITG in accordance with their obligations to do so under each

    of the sales agreements that they entered into with ITG, and pursuant to which and in reliance

    on, ITG caused the fabrics and textiles to be shipped and delivered to Peace Bird, Xing Lin

    and Crystal Vogue.



 82. Denies the allegations contained in paragraph 82 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 83. Denies the allegations contained in paragraph 83 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.




                                               19
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 20 of 46 PageID #: 174




                                               FIFTHCOUNT
                                          (Fraud In The Inducement)

 84. Plaintiff, ITG, repeats and realleges each and every one of its responses to the allegations

    contained in paragraphs 1 through 83, inclusive. of the allegations made by defendant Peace

    Bird and the counterclaim plaintiffs, Xing Lin and Crystal Vogue, with the same force and

    effect as if the same were set forth fully at length herein.



 85. Denies the allegations contained in paragraph 85 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 86. Denies the allegations contained in paragraph 86 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 87. Denies the allegations contained in paragraph 87 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 88. Admits the allegations contained in paragraph 88 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue, to the extent that

    at the request of Peace Bird, Xing Lin and Crystal Vogue, plaintiff ITG agreed to advance the

    cost of customs’ fees, duties, and taxes in exchange for their separate agreements to reimburse

    ITG for the full amount of the customs’ fees, duties, and taxes advanced by ITG, together with

    interest at the rate of four (4%) percent from the date each such payment was advanced by

    ITG; denies the allegations contained in paragraph 88 by defendant Peace Bird and




                                                  20
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 21 of 46 PageID #: 175




    counterclaim plaintiffs Xing Lin and Crystal Vogue that ITG agreed to do so in order to induce

    either Peace Bird. Xing Lin or Crystal Vogue to enter into any of the sales agreements.



 89. Denies the allegations contained in paragraph 89 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 90. Denies the allegations contained in paragraph 90 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 91. Denies the allegations contained in paragraph 91 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 92. Denies the allegations contained in paragraph 92 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 93. Denies the allegations contained in paragraph 93 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.



 94. Denies the allegations contained in paragraph 94 of the counterclaim of defendant Peace Bird

    and the claims made by counterclaim plaintiffs Xing Lin and Crystal Vogue.




                                               21
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 22 of 46 PageID #: 176




                                 FIRST AFFIRMATIVE DEFENSE

    The counterclaims of defendant Peace Bird and the claims of counterclaim plaintiffs, Xing Lin

    and Crystal Vogue cannot be maintained as the result of the arbitration agreements that are

    contained in the written agreements relating to all or a part of their claims.

                               SECOND AFFIRMATIVE DEFENSE

    To the extent that all, or a part of, the counterclaims of defendant Peace Bird, and the claims

    of counterclaim plaintiffs Xing Lin and Crystal Vogue, have been or will be determined by a

    decision following arbitration before the China International Economic and Trade Arbitration

    Commission, those claims cannot be maintained.

                                THIRD AFFIRMATIVE DEFENSE

    Any failure on the part of ITG, if any, to perform its obligations under the written sales

    agreements between the parties did not amount to a fundamental breach of contract.

                               FOURTH AFFIRMATIVE DEFENSE

    Defendant Peace Bird and counterclaim plaintiffs Xing Lin and Crystal Vogue failed to notify

    ITG of their intent to avoid any of the Sales Agreements within a reasonable time after they

    became aware that delivery of the Purchased Items had been made.

                                 FIFTH AFFIRMATIVE DEFENSE

    Any delay or failure on the part of ITG, if any, to perform its obligations under the written

    sales agreements between the parties was the result of government action.

                                 SIXTH AFFIRMATIVE DEFENSE

    The damages being sought by defendant Peace Bird and counterclaim plaintiffs Xing Lin and

    Crystal Vogue exceed the loss ITG foresaw or ought to have foreseen at the time of the




                                                 22
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 23 of 46 PageID #: 177




    conclusion of the contracts in light of the facts or matters which were then known or ought to

    have been known by ITG as a possible consequence of a breach.

                              SEVENTH AFFIRMATIVE DEFENSE

    Any damages sustained by defendant Peace Bird, and/or counterclaim plaintiffs, Xing Lin and

    Crystal Vogue, are as a consequence of their failure in each instance to make reasonable efforts

    to minimize the damages sustained.

                                      COUNTERCLAIMS


        Plaintiff, Xiamen ITG Group Corp. Ltd. (“ITG”), by and through its attorney, the Law

 Office of John J. Janiec, as and for its counterclaims against the joined counterclaim plaintiffs.

 Xing Lin (USA) International Corp. (“Xing Lin”) and Crystal Vogue, Inc. (“Crystal Vogue”),

 alleges as follows:

              AS AND FOR PLAINTIFF ITG’S FIRST COUNTERCLAIM
           (AGAINST COUNTERCLAIM PLAINTIFF CRYSTAL VOGUE INC.)

 1. On February 9, 2017, ITG, as Seller, entered into a written Sales Contract with Crystal Vogue,

    as Buyer, for the sale of fabrics-textiles in various colors, described as “SUPER PONTI” (“the

    Purchased Items”).



 2. Among other things, the Sales Contract required the Purchased Items, customer item number

    SPT009, to be shipped by ITG and delivered “LDP Mexico City, Mexico Pantaco.”



 3. The Sales Contract provided that customer item number SPT009 was to be shipped out of any

    port in China before June 30, 2017.




                                                23
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 24 of 46 PageID #: 178




 4. The agreed upon Contract Price for the Purchased Items payable by Crystal Vogue to ITG was

    US$7.52 per kilogram.



 5. Crystal Vogue agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

    180 days after shipment of the Purchased Items by ITG from any port in China.


 Customer Item SPT009.

 6. On July 4, 2017, customer item number SPT009, consisting of 848 Rolls of the purchased

    fabrics-textiles weighing 21,274 kilograms, was shipped on board from Ningbo, China, to the

    port of discharge in Manzanillo, Mexico, for transport to the place of delivery at Mexico City,

    Mexico, on behalf of counterclaim plaintiff Crystal Vogue.



 7. Bill of Lading Number HLCUNG11707BDKL4, ITG’s Commercial Invoice Number

    17355YFM07C, in the amount of US$159,980.48, along with a Packing List for the shipment

    of the Purchased Items, were provided to counterclaim plaintiff Crystal Vogue.



 8. Customer item number SPT009 arrived at the designated port of discharge in Manzanillo,

    Mexico, and the Purchased Items were delivered to, accepted and received by or on behalf of,

    counterclaim plaintiff Crystal Vogue.


 Fundamental Breach By Counterclaim Plaintiff Crystal Vogue.

 9. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                 24
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 25 of 46 PageID #: 179




 10. The time for counterclaim plaintiff Crustal Vogue to make payment to ITG for the purchased

    items under ITG Commercial Invoice Number 17355YFM07C, expired on December 31,

    2017.



 11. Counterclaim plaintiff Crystal Vogue has failed and refused to make payment for the items of

    fabric-textiles purchased and received by it and is in fundamental breach its obligation to pay

    for the fabrics-textiles it received.



 12. As a consequence of counterclaim plaintiff Crystal Vogue’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$159,980.48, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.



               AS AND FOR PLAINTIFF ITG’S SECOND COUNTERCLAIM
                (AGAINST COUNTERCLAIM PLAINTIFF XING LIN (USA)
                 INTERNATIONAL CORP. AND CRYSTAL VOGUE INC.)

 13. On May 4, 2017, ITG, as Seller, entered into a written Sales Contract with counterclaim

    plaintiff Xing Lin, as Buyer, for the sale of fabrics-textiles in various colors, described as “PFP

    DTY BLUSH” (“the Purchased Items”).



 14. Under the Sales Contract the Purchased Items, customer item numbers PFPDB001-003, were

    to be shipped by ITG and delivered “CIF Mexico City, Mexico Pantaco.”



 15. The Sales Contract provided, among other things, that customer item number PFPDB001 was

    to be shipped out of any port in China before May 25, 2017.



                                                  25
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 26 of 46 PageID #: 180




 16. The agreed upon Contract Price for the Purchased Items payable by counterclaim plaintiff Xing

    Lin to ITG was US$3.08 per kilogram.



 17. Counterclaim plaintiff Xing Lin agreed to pay to ITG the full amount of the Contract Price

    “OA 180 days,” or 180 days after shipment of the Purchased Items by ITG from any port in

    China.


 Customer Item PFPDB001.

 18. On June 5, 2017, containing customer item number PFPDB001, consisting of 790 Rolls of the

    purchased fabrics-textiles weighing 19,081.1 kilograms, was shipped on board from Ningbo,

    China, to the port of discharge in Manzanillo, Mexico, for transport to the place of delivery at

    Mexico City, Mexico, on behalf of counterclaim plaintiff Xing Lin.



 19. Bill of Lading Number CCNRN7465A52R340 (7NGB009340), ITG’s Commercial Invoice

    Number 17303YFM51A, in the amount of US$58,769.79, along with a Packing List for the

    shipment of the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



 20. Customer item number PFPDB001 arrived at the designated port of discharge in Manzanillo,

    Mexico, and the Purchased Items were delivered to, accepted and received by or on behalf of,

    counterclaim plaintiff Crystal Vogue on behalf of counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 21. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                  26
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 27 of 46 PageID #: 181




 22. The time for counterclaim plaintiff Xing Lin to make payment to ITG for the purchased items

    under ITG Commercial Invoice Number, 17303YFM51A, expired on December 2, 2017.



 23. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.



 24. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$58,769.79, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.


 Guarantee of Counterclaim Plaintiff Crystal Vogue.

 25. On June 4, 2017, counterclaim plaintiff, Crystal Vogue, guaranteed payment to ITG, of

    US$58,769.79, due for the shipment of customer item number PFPDB001, under Bill of

    Lading Number PEN7NGBO09340, and ITG invoice number 17303YFM51A.



 26. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, and counterclaim plaintiff Crystal Vogue’s breach by failure to make payment

    pursuant to its guarantee, plaintiff ITG has been damaged in the sum of US$58,769.79, together

    with interest, and the costs, disbursements, and attorneys’ fees incurred in connection with this

    action.




                                                 27
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 28 of 46 PageID #: 182




                AS AND FOR PLAINTIFF ITG’S THIRD COUNTERCLAIM
                (AGAINST COUNTERCLAIM PLAINTIFF XING LIN (USA)
                 INTERNATIONAL CORP. AND CRYSTAL VOGUE INC.)

 27. On May 4, 2017, ITG, as Seller, entered into a written Sales Contract with Xing Lin, as Buyer,

    for the sale of fabrics-textiles in various colors, described as “PFP FDY BLUSH” (“the

    Purchased Items”).



 28. Among other things, the Sales Contract required the Purchased Items, customer item numbers

    PFPFD001-006, to be shipped by ITG and delivered “CIF Mexico City, Mexico Pantaco.”



 29. The Sales Contract provided, among other things, that customer item number PFPFD001 was

    to be shipped out of any port in China before May 25, 2017.



 30. The agreed upon Contract Price for the Purchased Items payable by Xing Lin to ITG was

    US$2.57 per kilogram.



 31. Counterclaim plaintiff Xing Lin agreed to pay to ITG the full amount of the Contract Price

    “OA 180 days,” or 180 days after shipment of the Purchased Items by ITG from any port in

    China.


 Customer Item PFPFD001.

 32. On June 14, 2017, customer item number PFPFD001, consisting of 957 Rolls of the purchased

    fabrics-textiles weighing 23,315.2 kilograms, was shipped-on-board from Ningbo, China, to

    the port of discharge in Manzanillo, Mexico, for transport to the place of delivery at Mexico

    City, Mexico, on behalf of counterclaim plaintiff Xing Lin.

                                                28
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 29 of 46 PageID #: 183




 33. Bill of Lading Number CCNRN7465A58P772 (7NGB011772), ITG’s Commercial Invoice

    Number 17318YFM52A, in the amount of US$59,920.06, along with a Packing List for the

    shipment of the Purchased Items, were provided to counterclaim plaintiff, Xing Lin.



 34. Customer item number PFPFD001 arrived at the designated port of discharge in Manzanillo,

    Mexico, and the Purchased Items were delivered to, accepted and received by or on behalf of,

    counterclaim plaintiff, Crystal Vogue, on behalf of counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 35. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



 36. The time for Xing Lin to make payment to ITG for the purchased items under ITG Commercial

    Invoice Number 17318YFM52A, expired on December 11, 2017.



 37. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and, is in fundamental breach its obligation to pay ITG

    for the fabrics-textiles it received.


 Guarantee of Counterclaim Plaintiff Crystal Vogue.

 38. On June 14, 2017, counterclaim plaintiff, Crystal Vogue, guaranteed payment to ITG, of

    $59,920.06, due for the shipment of customer item number PFPFD001, under Bill of Lading

    Number PEN7NGBO11772, and ITG invoice number 17318YFM52A.




                                                  29
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 30 of 46 PageID #: 184




 39. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, and counterclaim plaintiff Crystal Vogue’s breach by its failure to make payment as

    guaranteed by it, plaintiff ITG has been damaged in the sum of US$59,920.06, together with

    interest, and the costs, disbursements, and attorneys’ fees incurred in connection with this

    action.




              AS AND FOR PLAINTIFF ITG’S FOURTH COUNTERCLAIM
                      (AGAINST COUNTERCLAIM PLAINTIFF
                     XING LIN (USA) INTERNATIONAL CORP.)

 40. On December 8, 2016, ITG, as Seller, entered into a written Sales Contract with Xing Lin, as

    Buyer, for the sale of fabrics-textiles in various colors, described as “SUPER PONTI” (“the

    Purchased Items”).



 41. Among other things, the Sales Contract required the Purchased Items, customer item numbers

    SPT001-006, to be shipped by ITG and delivered “CIF Mexico City, Mexico Pantaco.”



 42. The Sales Contract provided that customer item number SPT001 was to be shipped out of any

    port in China before December 31, 2016; customer item number SPT002 was to be shipped

    out of any port in China before January 31, 2017; customer item number SPT003 was to be

    shipped out of any port in China before January 15, 2017; customer item number SPT004 was

    to be shipped out of any port in China before February 28, 2017; customer item number

    SPT005 was to be shipped out of any port in China before March 15, 2017; and, customer item

    number SPT006 was to be shipped out of any port in China before February 15, 2017.




                                               30
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 31 of 46 PageID #: 185




 43. The agreed upon Contract Price for the Purchased Items payable by Xing Lin to ITG was

    US$5.00 per kilogram.



 44. Counterclaim plaintiff Xing Lin agreed to pay to ITG the full amount of the Contract Price

    “OA 180 days,” or 180 days after shipment of the Purchased Items by ITG from any port in

    China.


 Customer Item SPT003.

 45. On March 22, 2017, customer item number SPT003, consisting of 858 Rolls of the purchased

    fabrics-textiles weighing 20,229 kilograms, was shipped-on-board from Ningbo, China, to the

    port of discharge in Lazaro Cardenas, Mexico, for transport to the place of delivery at Mexico

    City, Mexico, on behalf of counterclaim plaintiff Xing Lin.



 46. Bill   of Lading     Number BNBFL17030479,            ITG’s   Commercial      Invoice Number

    17129YFM93D, in the amount of US$101,145, along with a Packing List for the shipment of

    the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



 47. Customer item number arrived at the designated port of discharge in Lazaro Cardenas, Mexico,

    and the Purchased Items were delivered to, accepted and received by or on behalf of,

    counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 48. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                  31
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 32 of 46 PageID #: 186




 49. The time for Xing Lin to make payment to ITG for the purchased items under ITG Commercial

    Invoice Number 17129YFM93D, expired on September 18, 2017.



 50. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.



 51. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$101,145, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.


 Customer Item SPT004.

 52. On April 7, 2017, customer item number SPT004, and consisting of 868 Rolls of the purchased

    fabrics-textiles weighing 20,495.2 kilograms, was shipped-on-board from Ningbo, China, to

    the port of discharge in Lazaro Cardenas, Mexico, for transport to the place of delivery at

    Mexico City, Mexico, on behalf of counterclaim plaintiff Xing Lin.



 53. Bill of Lading Number NYKSNB7EB0776500, ITG’s Commercial Invoice Number

    17153YFM93E, in the amount of US$102,476, along with a Packing List for the shipment of

    the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



 54. Customer item number SPT004 arrived at the designated port of discharge in Lazaro Cardenas,

    Mexico, and the Purchased Items were delivered to, accepted and received by or on behalf of,

    counterclaim plaintiff Xing Lin.

                                                 32
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 33 of 46 PageID #: 187




 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 55. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



 56. The time for Xing Lin to make payment to ITG for the Purchased Items shipped under ITG

    Commercial Invoice Number 17153YFM93E, expired on October 4, 2017.



 57. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.



 58. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$102,476, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.


 Customer Item SPT005.

 59. On April 7, 2017, customer item number SPT005, consisting of 890 Rolls of the purchased

    fabrics-textiles weighing 23,155.1 kilograms, was shipped on board from Ningbo, China, to

    the port of discharge in Lazaro Cardenas, Mexico, for transport to the place of delivery at

    Mexico City, Mexico, on behalf of counterclaim plaintiff Xing Lin.



 60. Bill of Lading Number NYKSNB7EB0777600, ITG’s Commercial Invoice Number

    17154YFM93F, in the amount of US$115,775.50, along with a Packing List for the shipment

    of the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



                                                  33
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 34 of 46 PageID #: 188




 61. Customer item number SPT005arrived at the designated port of discharge in Lazaro Cardenas,

    Mexico, and the Purchased Items were delivered to, accepted and received by or on behalf of,

    counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 62. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



 63. The time for Xing Lin to make payment to ITG for the Purchased Items shipped under ITG

    Commercial Invoice Number 17154YFM93F, expired on October 4, 2017.



 64. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.



 65. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$115,775.50, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.


 Customer Item SPT006.

 66. On May 23, 2017, customer item number SPT006, consisting of 930 Rolls of the purchased

    fabrics-textiles weighing 22,384.1 kilograms, was shipped-on-board from Ningbo, China, to

    the port of discharge in Manzanillo, Mexico, for transport to the place of delivery at Mexico

    City, Mexico, on behalf of counterclaim plaintiff Xing Lin.




                                                  34
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 35 of 46 PageID #: 189




 67. Bill of Lading Number CCNRN7465A4XC500, ITG’s Commercial Invoice Number

    17271YFM93G, in the amount of US$111,920.50, along with a Packing List for the shipment

    of the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



 68. Customer item number SPT 006 arrived at the designated port of discharge in Manzanillo,

    Mexico, and the Purchased Items were delivered to, and received by, counterclaim plaintiff

    Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 69. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



 70. The time for Xing Lin to make payment to ITG for the purchased items shipped under ITG

    Commercial Invoice Number 17271YFM93G, expired on November 19, 2017.



 71. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.



 72. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$111,920.50, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.




                                                  35
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 36 of 46 PageID #: 190




                AS AND FOR PLAINTIFF ITG’S FIFTH COUNTERCLAIM
                      (AGAINST COUNTERCLAIM PLAINTIFF
                     XING LIN (USA) INTERNATIONAL CORP.)

 73. On December 28, 2016 (“the December contract”), and February 10, 2017 (“the February

    contract”), ITG, as Seller, entered into written Sales Contracts with Xing Lin, as Buyer, for the

    sale of fabrics-textiles in various colors, described as “SPORT ONE SHORT” in the December

    Contract and MICRO FIBER and FORRO in the February contract (collectively, “the

    Purchased Items”).



 74. Among other things, the Sales Contract each required the Purchased Items, to be shipped by

    ITG and delivered “CIF Mexico City.”



 75. The December contract provided that delivery of the Purchased Items will be before March 15,

    2017.



 76. The February contract provided for the shipment of the Purchased Items out of any port in

    China before February 28, 2017.



 77. The December contract and the February Contract each provided for counterclaim plaintiff

    Xing Lin to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180 days after

    shipment of the Purchased Items by ITG from any port in China.



 78. On May 4, 2017, the Purchased Items under the December and February contracts were

    shipped by ITG for delivery to Xing Lin under Bill of Lading HLCUNG11704BMUF0.


                                                 36
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 37 of 46 PageID #: 191




 79. A true copy of Bill of Lading Number HLCUNG11704BMUF0, along with ITG’s

    Commercial Invoice Number 17217YFM03M05, in the amount of US$101,087.93, along with

    a Packing List for the shipment of the Purchased Items, were provided to counterclaim plaintiff

    Xing Lin.



 80. On May 8, 2017, Xing Lin guaranteed payment of the Purchased Items shipped under Bill of

    Lading Number HLCUNG11704BMUF0, and included in ITG’s Commercial Invoice Number

    17217YFM03M05, in the amount of US$101,087.93.



 81. The Purchased Items under the December and February contracts arrived at the designated port

    of discharge in Manzanillo, Mexico, and the Purchased Items were delivered to, accepted and

    received by or on behalf of, counterclaim plaintiff Xing Lin.



 82. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract, as amended

    by agreement between ITG and Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 83. The time for Xing Lin to make payment to ITG for the Purchased Items under the December

    contract and the February contract as invoiced in ITG’s Commercial Invoice Number

    17217YFM03M05, expired on October 31, 2017.




                                                 37
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 38 of 46 PageID #: 192




 84. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.



 85. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$101,087.93, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.



                AS AND FOR PLAINTIFF ITG’S SIXTH COUNTERCLAIM
                       (AGAINST COUNTERCLAIM PLAINTIFF
                      XING LIN (USA) INTERNATIONAL CORP.)

 86. On February 9, 2017, ITG, as Seller, entered into a written Sales Contract with Xing Lin, as

    Buyer, for the sale of fabrics-textiles in various colors, described as “SUPER PONTI” (“the

    Purchased Items”).



 87. Among other things, the Sales Contract required the Purchased Items, customer item numbers

    SPT007-012, to be shipped by ITG and delivered “CIF Mexico City, Mexico Pantaco.”



 88. The agreed upon Contract Price for the Purchased Items payable by Xing Lin to ITG was

    US$5.30 per kilogram.



 89. Counterclaim plaintiff Xing Lin agreed to pay to ITG the full amount of the Contract Price

    “OA 180 days,” or 180 days after shipment of the Purchased Items by ITG from any port in

    China.



                                                 38
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 39 of 46 PageID #: 193




 Customer Item SPT007.

 90. On May 23, 2017, customer item number SPT007, consisting of 880 Rolls of the purchased

    fabrics-textiles weighing 21,992.8 kilograms, was shipped on board from Ningbo, China, to

    the port of discharge in Manzanillo, Mexico, for transport to the place of delivery at Mexico

    City, Mexico, on behalf of counterclaim plaintiff Xing Lin.



 91. Bill of Lading Number CCNRN7465A4XC506, ITG’s Commercial Invoice Number

    17277YFM07A, in the amount of US$116,561.84, along with a Packing List for the shipment

    of the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



 92. The Purchased Items forming a part of customer item number SPT007 arrived at the designated

    port of discharge in Manzanillo, Mexico, and the Purchased Items were delivered to, accepted

    and received by or on behalf of, counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 93. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



 94. The time for Xing Lin to make payment to ITG for the Purchased Items under ITG Commercial

    Invoice Number 17277YFM07A expired on November 19, 2017.



 95. Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of fabric-

    textiles purchased and received by it and is in fundamental breach its obligation to pay for the

    fabrics-textiles it received.




                                                  39
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 40 of 46 PageID #: 194




 96. As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$116,561.84, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.


 Customer Item SPT008.

 97. On June 5, 2017, customer item number SPT008, consisting of 907 Rolls of the purchased

    fabrics-textiles weighing 21,885.8 kilograms, was shipped-on-board from Ningbo, China, to

    the port of discharge in Manzanillo, Mexico, for transport to the place of delivery at Mexico

    City, Mexico, on behalf of counterclaim plaintiff Xing Lin.



 98. Bill of Lading Number CCNRN7465A52R336, ITG’s Commercial Invoice Number

    17302YFM07B, in the amount of US$115,994.74, along with a Packing List for the shipment

    of the Purchased Items, were provided to counterclaim plaintiff Xing Lin.



 99. The Purchased Items forming a part of customer item number SPT008 arrived at the designated

    port of discharge in Manzanillo, Mexico, and the Purchased Items were delivered to, accepted

    and received by or on behalf of, counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 100.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



 101.   The time for Xing Lin to make payment to ITG for the Purchased Items under ITG

    Commercial Invoice Number 17302YFM07B expired on December 2, 2017.




                                                 40
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 41 of 46 PageID #: 195




 102.   Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of

    fabric-textiles purchased and received by it and is in fundamental breach its obligation to pay

    for the fabrics-textiles it received.



 103.   As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$115,994.74, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.



                AS AND FOR PLAINTIFF ITG’S SEVENTHCOUNTERCLAIM
                        (AGAINST COUNTERCLAIM PLAINTIFF
                       XING LIN (USA) INTERNATIONAL CORP.)

 104.   On February 27, 2017, ITG, as Seller, entered into a written Sales Contract with Xing Lin,

    as Buyer, for the sale of fabrics-textiles in various colors, described as “ITY BLUSH” (“the

    Purchased Items”).



 105.   Among other things, the Sales Contract required the Purchased Items, including customer

    item number BH1001, to be shipped by ITG and delivered “CIF Mexico City, Mexico

    Pantaco.”



 106.   The Sales Contract provided that customer item number BH1001 was to be shipped out of

    any port in China before April 10, 2017.



 107.   The agreed upon Contract Price for the Purchased Items payable by Xing Lin to ITG was

    US$3.28per kilogram.



                                                41
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 42 of 46 PageID #: 196




 108.   Counterclaim plaintiff Xing Lin agreed to pay to ITG the full amount of the Contract Price

    “OA 180 days,” or 180 days after shipment of the Purchased Items by ITG from any port in

    China.


 Customer Item BH1001.

 109.   On June 5, 2017, under Bill of Lading No. CCNRN7465A52R328 (7NGB009328)

    customer item number BH1001, and consisting of 796 Rolls of the purchased fabrics-textiles

    weighing 19,300.3 kilograms, was shipped on board from Ningbo, China, to the port of

    discharge in Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico,

    on behalf of counterclaim plaintiff Xing Lin.



 110.   Bill of Lading Number CCNRN7465A52R328 (7NGB009328), ITG’s Commercial

    Invoice Number 17304YFM17A, in the amount of US$63,304.98, along with a Packing List

    for the shipment of the Purchased Item, were provided to counterclaim plaintiff Xing Lin.



 111.   The Purchased Items forming a part of customer item number BH1001 arrived at the

    designated port of discharge in Manzanillo, Mexico, and the Purchased Items were delivered

    to, accepted and received by or on behalf of, counterclaim plaintiff Xing Lin.


 Fundamental Breach By Counterclaim Plaintiff Xing Lin.

 112.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                 42
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 43 of 46 PageID #: 197




 113.   The time for Xing Lin to make payment to ITG for the Purchased Items under ITG

    Commercial Invoice Number 17304YFM17A expired on December 2, 2017.



 114.   Counterclaim plaintiff Xing Lin has failed and refused to make payment for the items of

    fabric-textiles purchased and received by it and is in fundamental breach its obligation to pay

    for the fabrics-textiles it received.



 115.   As a consequence of counterclaim plaintiff Xing Lin’s fundamental breach of the Sales

    Contract, plaintiff ITG has been damaged in the sum of US$63,304.98, together with interest,

    and the costs, disbursements, and attorneys’ fees incurred in connection with this action.



        WHEREFORE, plaintiff XIAMEN ITG GROUP CORP. LTD. (“ITG”), demands

    judgment in its favor and against defendant PEACE BIRD TRADING CORP. (“Peace Bird”),

    and the joined counterclaim plaintiffs. XING LIN (USA) INTERNATIONAL CORP. (“Xing

    Lin”) and CRYSTAL VOGUE, INC. (“Crystal Vogue”), as follows:


    1. against defendant Peace Bird in the amount of US$2,709,664.17, as prayed for in
        the Complaint; and


    2. against defendant Peace Bird, dismissing the First Count of the counterclaims
        contained in the Answer to the Complaint; and


    3. against joined counterclaim plaintiff Xing Lin dismissing the Second Count of the
        counterclaims contained in the Answer to the Complaint; and




                                                43
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 44 of 46 PageID #: 198




    4. against joined counterclaim plaintiff Crystal Vogue dismissing the Third Count of
       the counterclaims contained in the Answer to the Complaint; and


    5. against defendant Peace Bird and the joined counterclaim plaintiffs Xing Lin and
       Crystal Vogue dismissing the Fourth Count of the counterclaims contained in the
       Answer to the Complaint; and


    6. against defendant Peace Bird and the joined counterclaim plaintiffs Xing Lin and
       Crystal Vogue dismissing the Fifth Count of the counterclaims contained in the
       Answer to the Complaint; and


    7. against joined counterclaim plaintiff Crystal Vogue, for the relief requested in
       Plaintiff’s First Counterclaim in the amount of US$159,980.48; and


    8. against the joined counterclaim plaintiffs Xing Lin and Crystal Vogue, for the relief
       requested in Plaintiff’s Second Counterclaim in the amount of US$58,769.79; and


    9. against the joined counterclaim plaintiffs Xing Lin and Crystal Vogue, for the relief
       requested in Plaintiff’s Third Counterclaim in the amount of US$59,920.06; and


    10. against joined counterclaim plaintiff Xing Lin, for the relief requested in Plaintiff’s
       Fourth Counterclaim in the amount of in the amount of US$315,541.50; and


    11. against joined counterclaim plaintiff Xing Lin, for the relief requested in Plaintiff’s
       Fifth Counterclaim in the amount of US$101,087.93; and


    12. against joined counterclaim plaintiff Xing Lin, for the relief requested in Plaintiff’s
       Sixth Counterclaim in the amount of US$232,556.58; and


    13. against joined counterclaim plaintiff Xing Lin, for the relief requested in Plaintiff’s
       Seventh Counterclaim in the amount of US$63,304.98;

                                                  44
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 45 of 46 PageID #: 199
Case 1:19-cv-06524-DLI-ST Document 15 Filed 02/11/20 Page 46 of 46 PageID #: 200



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 XIAMEN ITG GROUP CORP., LTD., : Civil Action No.: 19-ev-6524 (DLI)(SLT)

                       Plaintiff,

                -against-

 PEACE BIRD TRADING CORP.,

                       Defendant, and           •

 XING LIN (USA) INTERNATIONAL
 CORP., and CRYSTAL VOGUE INC.,

            Counterclaim Plaintiffs,

                                    CERTIFICATE OF SERVICE

                JOHN J. JANIEC, hereby certifies as follows:

       On February 11, 2020, I served the within Answer To Counterclaims and to Claims of
 Counterclaim Plaintiffs; and Counterclaims against Counterclaim Plaintiffs upon the below
 designated attorney by enclosing a true copy of the same in a post-paid secure wrapper and
 depositing it in an official depository of the United States Postal Service, by first class mail,
 addressed as follows:

 Michael S. Horn
 Archer & Greiner, P.C.
 21 Main Street — Suite 353
 Court Plaza South, West Wing
 Hackensack, New Jersey 07601

 the said address being the address designated by the named attorney as the address to which
 papers to be served in connection with this action are to be sent. In addition to the above described
 service a true copy of the Answer To Counterclaims and to Claims of Counterclaim Plaintiffs; and
 Counterclaims against Counterclaim Plaintiffs has been or will be filed with the Electronic Case
 Filing System maintained for the Eastern District of New York.

        I do hereby declare and certify under penalties of perjury that the foregoing is true and
 correct.

 Dated: February 11, 2020

                                                                   John J. Janiec
